Filed 07/14/20                                       Case 19-14555                                   Doc 41

     FEAR WADDELL, P.C.
     Peter L. Fear, No. 207238
     pfear@fearlaw.com
     Gabriel J. Waddell, No. 256289
     gwaddell@fearlaw.com
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)


                          UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF CALIFORNIA FRESNO


      In re:                                                  Case No.: 19-14555-A-13

      JOSHUA ALLEN NEUFELDT and                               DCN: FW-3
      MANDY ANNE NEUFELDT,
                                                              Chapter 13

                                                              NOTICE OF INTERIM APPLICATION
                                                              FOR PAYMENT OF FEES AND EXPENSES
                                 Debtor(s).                   PURSUANT TO 11 U.S.C. §331

                                                              DATE: August 12, 2020
                                                              TIME:  3:00 p.m.
                                                              PLACE: U.S. Courthouse, 5th Floor
                                                                     2500 Tulare Street
                                                                     Fresno, California 93721
                                                              JUDGE: Honorable Jennifer E. Niemann



      TO ALL INTERESTED PARTIES: NOTICE IS HEREBY GIVEN that on the above date and time
      and in the indicated courtroom, the following Applicant(s) will move this court for an order
      approving the attached fee and or expense application(s):


         1. Application Information:

                 a. Name of Applicant (specify):              Fear Waddell, P.C.

                 b. Amount of fees requested:                 $3,081.50

                 c. Amount of costs requested                 $453.20

                                                              7650 North Palm Avenue, Suite 101
                 d. Address of Applicant (specify)
                                                              Fresno, CA 93711

                 e. Time period of current application:       June 7, 2018 to June 30, 2020

                                                          1
Filed 07/14/20                                   Case 19-14555                                               Doc 41




      This Application is served pursuant to Local Bankruptcy Rule 9014-1(f)(1) and the Federal Rules of
      Bankruptcy Procedure.


      YOUR RIGHTS MAY BE AFFECTED You should read the papers carefully and discuss them with
      your attorney, if you have one. If you do not have an attorney, you may wish to consult one.


      Opposition, if any, to the granting of the Application shall be in writing and shall be served and filed
      with the Court at least fourteen (14) calendar days preceding the date of the hearing. Opposition
      shall be accompanied by evidence establishing its factual allegations. Without good cause, no party
      shall be heard in opposition to the Application at oral argument if written opposition to the Application
      has not been timely filed. If you fail to file a written objection to the Application within such time
      period, the Court may treat such failure as a waiver of your right to object to the Application and may
      approve the Application. If you wish to review the full Application, you may review the Application on
      file with the Court or obtain a copy from Applicant.


      Pursuant to District Court General Order 612, no persons are permitted to appear in court unless
      authorized by order of the court. All appearances of parties and attorneys shall be telephonic through
      CourtCall. The contact information for CourtCall to arrange for a phone appearance is: (866) 582-
      6878.


      To determine whether this matter has been resolved without oral argument or whether the court has
      issued a tentative ruling, the pre-hearing disposition should be viewed at the Court’s website at
      www.caeb.uscourts.gov after 4:00 p.m. the day before the hearing; parties appearing telephonically
      must view the pre-hearing dispositions prior to the hearing.




                                                       Respectfully Submitted,
     Date: July 10, 2020                               /s/ Gabriel J. Waddell
                                                       Attorney for Debtor(s)




                                                      2
